Citation Nr: 0831246	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  06-14 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of service connection for a gastrointestinal disability, 
to include peptic ulcer disease, and if so, whether the reopened 
claim should be granted.

2.  Whether new and material evidence has been received to reopen 
a claim of service connection for a right knee disability, and if 
so, whether the reopened claim should be granted.

3.  Whether new and material evidence has been received to reopen 
a claim of service connection for a low back disability, and if 
so, whether the reopened claim should be granted.

4.  Whether new and material evidence has been received to reopen 
a claim of service connection for a left shoulder disability, and 
if so, whether the reopened claim should be granted.

5.  Whether new and material evidence has been received to reopen 
a claim of service connection for a right ankle disability, and 
if so, whether the reopened claim should be granted.

6.  Entitlement to service connection for Bipolar Disorder.

7.  Entitlement to service connection for pes planus.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney-At-Law


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel


INTRODUCTION

The veteran served on active duty with the United States Army 
from December 1989 to March 1996.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision by the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs, which denied entitlement to the benefits sought.

The question of whether new and material evidence has been 
received to reopen claims of service connection for a 
gastrointestinal condition to include peptic ulcer disease, a low 
back disability, and a right knee disability are addressed below; 
all other issues are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for a gastrointestinal condition, claimed 
as peptic ulcer disease, was most recently denied in an 
unappealed July 2002 rating decision which found no new and 
material evidence to reopen the claim; the original August 1998 
denial of service connection was based on a finding of no current 
chronic disability.

2.  Service connection for a right knee disability was most 
recently denied in an unappealed July 2002 rating decision which 
found no new and material evidence to reopen the claim; the 
original August 1998 denial of service connection was based on a 
finding of no current chronic disability.

3.  Service connection for a low back disability was most 
recently denied in an unappealed July 2002 rating decision which 
found no new and material evidence to reopen the claim; the 
original August 1998 denial of service connection was based on 
findings of no current chronic disability or treatment in 
service.  Service medical records were later shown to include 
treatment for low back complaints.

4.  With respect to all three disabilities, evidence received 
since July 2002 has not been previously considered by agency 
decision makers, is not cumulative or redundant, relates to an 
unestablished fact, and raises the reasonable possibility of 
substantiating the claims.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a claim 
of service connection for a gastrointestinal disability, claimed 
as peptic ulcer disease.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2007).

2.  New and material evidence has been received to reopen a claim 
of service connection for a right knee disability.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

3.  New and material evidence has been received to reopen a claim 
of service connection for a low back disability.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  

The United States Court of Appeals for Veterans Claims (Court) 
recently addressed VA's duty to notify and assist in cases 
involving claims to reopen previously denied matters.   See Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  The Board finds, however, 
that there is no need to discuss the impact of the VCAA on the 
matters resolved in the veteran's favor in the decision below.  

New and Material Evidence

Governing regulations provide that an appeal consists of a timely 
filed notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive appeal.  
38 C.F.R. § 20.200.  Rating actions from which an appeal is not 
timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.  In general, Board decisions which are unappealed 
become final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must 
reopen a finally disallowed claim when new and material evidence 
is presented or secured with respect to that claim.  Knightly v. 
Brown, 6 Vet. App. 200 (1994).  

For claims filed on or after August 29, 2001, new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  The claim in the instant case was filed in March 
2004.

Only evidence presented since the last final denial on any basis 
(either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire record.  
Evans v. Brown, 9 Vet. App. 273 (1996).  Here, the last final 
decision was issued in July 2002, and evaluation of new and 
material evidence is considered from that decision.

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted that 
new evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability, even 
where it would not be enough to convince the Board to grant a 
claim.  

For the purpose of establishing whether new and material evidence 
has been received, the credibility of the evidence, but not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 
513 (1992).  

At the time of the July 2002 rating decision, the record included 
service treatment records showing in-service treatment for the 
claimed disabilities, private hospital records showing complaints 
of sudden onset abdominal pain, and VA treatment records through 
October 2000.  The VA treatment records revealed no complaints of 
chronic right knee, back, or gastrointestinal problems.  Where 
complaints were reported, they related to acute incidents or 
episodes.

Evidence submitted since July 2002 consists of additional VA 
treatment records and copies of service treatment records.  The 
service treatment records are neither new nor material, as they 
were already of record and do not address the presence of any 
current chronic disability.

VA treatment records are both new and material, and require 
reopening of all three service connection claims.  They are new 
in that they were not previously considered by agency decision 
makers, not having existed prior to the last denial.  The VA 
records include additional diagnostic testing and reports of 
ongoing complaints and treatment, and so are not considered 
duplicative or cumulative of the evidence already of record.

VA treatment records are material because they address the 
unestablished fact of current disability.  The veteran has been 
receiving ongoing treatment for gastrointestinal complaints more 
frequently than shown in prior records, and doctor have 
prescribed regular medication for heartburn and indigestion 
complaints.  Additionally, radiographic studies of the back and 
right knee show physical changes to corroborate prior complaints 
of generalized pain.  The meeting of a critical element of 
service connection, that of current disability, raises the 
reasonable possibility of substantiating the claim.

As new and material evidence has been received, the claims of 
entitlement to service connection for a gastrointestinal disorder 
claimed as peptic ulcer disease, a right knee disability, and a 
left knee disability may be reopened.

Adjudication of the veteran's claims does not end with the 
determination that new and material evidence has been received.  
These matters must now be addressed on a de novo basis.  For the 
reasons detailed in the remand section, additional development is 
required for a full and fair adjudication of the underlying 
service connection claims.


ORDER

New and material evidence having been received; the claim of 
entitlement to service connection for a gastrointestinal 
disability, claimed as peptic ulcer disease, is reopened.  To 
this extent only the benefit sought on appeal is allowed.

New and material evidence having been received; the claim of 
entitlement to service connection for a right knee disability is 
reopened.  To this extent only the benefit sought on appeal is 
allowed.

New and material evidence having been received; the claim of 
entitlement to service connection for a low back disability is 
reopened.  To this extent only the benefit sought on appeal is 
allowed.


REMAND

As was noted above, under the VCAA, VA has a duty to notify and 
assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007).  Here, VA has not met either duty, and remand is required 
for additional development.

Correspondence sent to the veteran in May 2004 was intended to 
inform her of the elements of service connection, describe the 
evidence and information needed to substantiate her claims, and 
specify the respective responsibilities of VA and veteran in 
obtaining such.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additionally, 
because several of her claims involved previously denied issues, 
notice was required regarding the need for new and material 
evidence, to include a description of the basis for the prior 
denials.  The notice should also have addressed the elements of 
the underlying service connection claims.  Kent v. Nicholson, 20 
Vet. App. 1 (2006).  

The May 2004 letter was deficient in almost every respect.  It 
failed to include notice regarding the elements of service 
connection, other than asking for evidence of continuity.  While 
it applied the proper standard to new and material evidence, the 
letter informed the veteran that the need applied to all claims, 
not just those previously denied.  It also failed to inform her 
of the basis for the prior denials.  As the provided notice was 
inadequate, the veteran was deprived of a meaningful opportunity 
to participate in the adjudication of the claims.  On remand, 
proper notice, tailored to the status of each individual issue, 
is required.

VA additionally has a duty to assist the veteran is 
substantiating her claims.  With respect to the claim of service 
connection for bipolar disorder, and the reopened claims of 
service connection for a gastrointestinal disorder claimed as 
peptic ulcer disease, a right knee disability, and a left knee 
disability, this assistance must include provision of a VA 
examination.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained with 
respect to a veteran's claim for benefits, there are four factors 
for consideration.  These four factors are:  (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases manifesting 
during an applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated with 
the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on the 
claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for 
Veterans Claims has stated that this element establishes a low 
threshold and requires only that the evidence "indicates" that 
there "may" be a nexus between the current disability or 
symptoms and the veteran's service.  The types of evidence that 
"indicate" that a current disability "may be associated" with 
military service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or other 
symptoms capable of lay observation.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

With respect to bipolar disorder, service treatment records 
reveal that the veteran was treated prior to service for anxiety, 
depression, and some behavioral problems related to her family 
situation.  She was also treated in service for problems 
adjusting to work-related stress.  Current medical records 
clearly show a diagnosis of bipolar disorder.  An examination is 
required to determine if the currently diagnosed condition was 
first manifested during or aggravated by active military service.

The three reopened claims, for gastrointestinal disease, right 
knee disability, and low back disability, also require 
examinations.  Service treatment records show complaints and 
treatment related to each to some degree while the veteran was on 
active duty.  The veteran was seen repeatedly for 
gastrointestinal distress and right knee pain, and on one 
occasion for mechanical low back pain.  As current medical 
evidence shows the presence of diagnosed diseases or 
disabilities, examinations are required to resolve the question 
of a nexus.

Accordingly, the case is REMANDED for the following action:

1. The appellant should be provided the notice 
required under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), and Court precedent 
(including Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006) and Kent v. Nicholson, 20 
Vet. App. 1 (2006)), to include notice of VA 
policies and procedures with regard to 
assignment of effective dates and disability 
evaluations, as well as the need for new and 
material evidence.  Notice should be tailored 
to the differing procedural postures 
(original, reopened, not yet reopened) of each 
issue.

2.  The veteran should be scheduled for a VA 
mental disorders examination.  The claims file 
must be reviewed in connection with the 
examination.  The examiner is asked to opine 
as to whether there is any current chronic 
acquired psychiatric disorder diagnosed, and 
if so, is it at least as likely as not that 
such was aggravated by or fist manifested 
during active duty service?  The examiner must 
specifically address he pre-service treatment 
for family adjustment problems and in-service 
treatment for work stress.

3.  The veteran should be scheduled for a VA 
gastrointestinal/stomach examination.  The 
claims file must be reviewed in connection 
with the examination.  The examiner is asked 
to opine as to whether there is any current 
chronic gastrointestinal disease, to include 
consideration of peptic ulcer disease, 
diagnosed, and if so, whether such is at least 
as likely as not related to documented in-
service treatment.

4.  The veteran should be scheduled for a VA 
joints examination.  The claims file must be 
reviewed in connection with the examination.  
The examiner is asked to opine as to whether 
there is any current chronic right knee 
disability, and if so whether such is at least 
as likely as not related to documented in-
service treatment. 

5.  The veteran should be scheduled for a VA 
spine examination.  The claims file must be 
reviewed in connection with the examination.  
The examiner is asked to opine as to whether 
there is any current chronic low disability, 
and if so whether such is at least as likely 
as not related to documented in-service 
treatment for mechanical low back pain. 

6.  The RO should review the claims file to 
ensure that all the foregoing requested 
development is completed, and arrange for any 
additional development indicated.  The RO 
should then readjudicate the claims on appeal.  
If any benefit sought remains denied, the RO 
should issue an appropriate SSOC and provide 
the veteran and her representative the 
requisite time period to respond.  The case 
should then be returned to the Board for 
further appellate review, if otherwise in 
order.  No action is required of the appellant 
unless he is notified.  

The purposes of this remand are to ensure notice is complete, and 
to assist the veteran with the development of his claim.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the denial of 
a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


